Citation Nr: 1108220	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left foot.

3.  Entitlement to an effective date prior to June 6, 2005, for the initial grant of service connection for osteoarthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

A November 2010 letter informed the Veteran that his Board hearing was scheduled in February 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for osteoarthritis of the left foot, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The issue of service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence reflects that, throughout the period of appeal, the Veteran's osteoarthritis of the left foot has been manifested by mild osteoarthritis and painful motion.

2.  On June 6, 2005, the Veteran filed a claim for service connection for a left foot disorder.

3.  In an April 2006 rating decision, the RO granted service connection for osteoarthritis of the left foot and assigned an effective date of June 6, 2005 (the date his claim was submitted).

4.  The record contains no statement or communication from the Veteran, prior to June 6, 2005, that constitutes an earlier, pending claim for service connection for osteoarthritis of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the left foot have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a Diagnostic Code 5284 (2010).

2.  The claim for an effective date earlier than June 6, 2005 for the award of service connection for osteoarthritis of the left foot is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Higher Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, the RO assigned the initial 10 percent rating for the Veteran's left foot disorder pursuant to 38 C.F.R. § 4.71a Diagnostic Code 5010-5284, indicating that he has an unlisted disability rated on the basis of a foot injury.

Traumatic arthritis is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The RO evaluated the limitation of motion of the Veteran's left foot under Diagnostic Code 5284, for foot injuries.  Under DC 5284, a 10 percent rating is assigned for moderate symptoms.  A 20 percent rating is assigned for moderately severe symptoms.  A 30 percent rating is assigned for severe symptoms.  With an actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

VA treatment records from 2006 through 2008 show regular outpatient treatment for foot pain.

On VA examination in February 2006, the Veteran reported experiencing constant pain.  He said that sometimes his pain was an ache, and sometimes it was sharp and sticking.  He reported that his pain could flare to a 10 on a 0 (low) to 10 (high) pain scale.  Physical activity would trigger his flare-ups.  He took Tramadol and Motrin.  He stated that cold weather caused his left foot to swell.  He had weakness and stiffness after prolonged standing and walking.  He said that he missed several days a year of work due to foot pain.  The examiner found a callus on the left heel and the left first metatarsal phalangeal joint.  The calluses were tender, and his posture was normal.  The Veteran walked with a limp.  The examiner noted that the left foot and toes had painful motion and edema after prolonged use.  There was no pes planus, pes cavus, hammertoes, Morton's metatarsalgia, interdigital neuroma, or hallux rigidus.  The examiner noted limited function for standing and walking.  The Veteran did not use any corrective shoewear, other than hiking boots.  An X-ray of the left foot showed mild valgus deformity of the first metatarsal phalangeal joint and minimal degenerative changes at the first metatarsal phalangeal joint.

A June 2007 letter from the Veteran's job superintendent reflects that the Veteran had worked for a construction company for the previous three years.  The letter indicates that the Veteran was compromised to a degree with his ability to perform tasks as a construction plumber due to pain, swelling, and discomfort.  It was noted that at times the Veteran was unable to complete a regular 40 hour work week.  The superintendent indicated that the company dealt with several employees and did their best to facilitate persons with handicaps or disabilities as best they could.  He concluded by hoping that the Veteran would seek out further medical interventions with his foot.

On VA examination in October 2008, the Veteran reported constant pain in his left metatarsal phalangeal joint.  He described the pain as crushing, squeezing, burning, aching, and cramping.  The report reflects that the Veteran rated his pain as a 4 on a 1 (low) to 10 (high) pain scale.  His pain would flare to a 10 on the same scale.  He took Ibuprofen, Tramadol, and Hydrocodone four times a day.  He reported an inability to hike and to work extra-long days.  The examiner noted that the Veteran continued to do yard work, including lawn mowing, housework, grocery shopping, and cooking.  The examiner observed an unusual shoe wear pattern but no callosities.  Examination of the left foot did not reveal disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or instability.  There was painful motion and edema.  There was active motion in the metatarsal phalangeal joint of the left great toe.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The examiner stated that the Veteran was mildly limited in prolonged standing by history.  He did not require any type of support with his shoes.  Great toe metatarsal phalangeal joint motion was mildly decreased.  The examiner opined that the Veteran had a mild limitation in walking and standing and was unable to work extra long hours.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the Veteran's left foot disorder.  According to the Veteran's own self report as well as the reports of the two VA examinations, the Veteran clearly experiences pain, discomfort, and some limitation of motion of the left foot.  However, the February 2006 VA examination report indicates that the Veteran had "minimal" degenerative changes at the first metatarsal phalangeal joint, and the October 2008 VA examiner opined that the Veteran was "mildly limited" and had "mild osteoarthritis."  Mild and minimal symptoms are consistent with no more than a 0 percent (noncompensable) rating under DC 5284.

However, the Board recognizes that throughout the period of appeal, the Veteran has complained of constant pain and difficulty with his left foot.  Given the Veteran's painful-albeit, noncompensable-left foot motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has also considered whether there is any basis for assignment of a higher rating for the left foot disability under any other potentially applicable diagnostic code.  However, in the absence of any pes planus, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammertoe, malunion or nonunion of the metatarsal bones, or other deformity, evaluation of the left foot under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the feet-DC 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The Board has also carefully considered the Veteran's contentions that his left foot disability interferes with his employment.  The June 2007 letter from the Veteran's job supervisor supports the Veteran's contentions in this regard.  The Veteran's job supervisor indicated that the Veteran's pain prevented him from "sometimes completing a regular 40 hour week."  However, pain and some degree of interference with employment are accounted for within the rating currently assigned for the left foot disability.  The Board notes that the Veteran's supervisor indicated that his employer did his best to facilitate persons with handicaps or disabilities.  The Board further finds that an occasional inability to complete a 40-hour work week does not rise to the level of marked interference of employment necessary for consideration of an extraschedular evaluation.

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left foot disability, pursuant to Fenderson, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.

Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2010) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an effective date earlier than June 6, 2005, for the award of service connection for osteoarthritis of the left foot.  The reasons follow.

The Board has thoroughly reviewed the evidence of record to find the "date of claim" for service connection for osteoarthritis of the left foot and concludes that the date of claim is June 6, 2005-the date the Veteran submitted a VA form 21-526 in which he filed a claim for service connection for a left foot disorder.  In no other prior document submitted to VA before the June 6, 2005 VA form 21-526 does the Veteran show an intent to file a claim for service connection for a left foot disorder.

There is nothing in the record prior to June 6, 2005, to put a VA adjudicator on notice that the Veteran sought service connection for a left foot disorder. 

The Veteran has stated that he was told upon his discharge that he could file for compensation any time after his discharge for any and all injuries that occurred during his military service.  He has asserted that his effective date should be January 1968, as that was when he was discharged from active duty, and his injury occurred while he was on active duty.  

The Board does not dispute that the Veteran experienced a foot injury while he was on active duty, and the Veteran is certainly competent to remark on the pain he has experienced since that time.  However, the record contains no communication from the Veteran, his representative, a Member of Congress, or an agent communicating to the VA an intent to file a claim for compensation benefits prior to June 6, 2005.  See 38 C.F.R. §§ 3.1(p), 3.155(a), (b).  Thus, no claim for service connection for the left foot was filed prior to June 6, 2005.

Accordingly, for the reasons stated above, the Board finds the preponderance of the evidence is against a grant of an effective date earlier than June 6, 2005, for the award of service connection for osteoarthritis of the left foot since there was no written evidence of an intent by the Veteran (or a representative of the Veteran) to file a claim for service connection for the disability prior to this date.  See 38 C.F.R. § 3.155(a) and (b).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for osteoarthritis of the left foot is denied.

An effective date earlier than June 6, 2005, for the award of service connection for osteoarthritis of the left foot is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

The Board notes that, in an April 2006 rating decision, the RO denied service connection for residuals of a head injury.  The Veteran was furnished notice of this rating decision on April 26, 2006.  On September 29, 2006, the Veteran filed an NOD with the denial of service connection for residuals of a head injury.  

However, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue an SOC on the issue of entitlement to service connection for residuals of a head injury.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


